Citation Nr: 1643940	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel





INTRODUCTION

The Veteran had active military service in the U.S. Army from November 1975 to November 1978.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for hearing loss and tinnitus.  

The Veteran filed a timely Notice of Disagreement in October 2010 with respect to both claims.  In April 2011, the RO issued a Statement of the Case (SOC) again denying the claims.  The Veteran timely appealed the decision (via VA Form 9) in April 2011.  

In August 2014, the Board remanded the issues for further development, including an addendum opinion from the VA examiner to include consideration of the conceded in-service noise exposure.  Following a September 2014 VA examination, a Supplemental SOC issued in December 2014 continued the denial of service connection for hearing loss and tinnitus.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
 

FINDINGS OF FACT

1.  Hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.
	

CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has satisfied its duty to notify under the VCAA in this case.  Specifically, in letters dated May 2010 and December 2010, the Veteran was advised of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess, supra.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matters herein decided.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), private treatment records, VA treatment records, Social Security Administration (SSA) records, reports of private and VA examinations, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for hearing loss and tinnitus.  The Board notes that the VA examiner correctly recited the pertinent medical history and thoroughly examined the Veteran.  An addendum opinion was also provided.  It is clear that the examiner had the information required to properly consider the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions contained in the examination reports are collectively considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history, describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  


In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss and organic diseases of the nervous system, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for a chronic disability may also be presumed based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.

B.  Hearing Loss

The Veteran asserts that he developed bilateral hearing loss as a result of his exposure to loud noise and acoustic trauma during his military service. The record confirms that he had three years of active service in the Army serving in the artillery corps as a cannon crewman.  Such duty would, by necessity, involve exposure to loud noise.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C.A. § 1154 (West 2014).

The Board also notes that the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385, as diagnosed in the September 2014 VA examination report.  However, as explained herein, the Board finds that service connection for bilateral hearing loss is not warranted due to a lack of nexus between the current hearing loss experienced by the Veteran and his service noise exposure.

STRs do not show complaints, treatment, or diagnosis of hearing loss in service.  Audiometric findings throughout service reflect normal hearing acuity.  Upon his separation from active duty, the Veteran expressly denied hearing loss and ear problems on his October 1978 report of medical history.  Clinical evaluation of his ears was normal upon separation from active duty.  Likewise, in conjunction with service in the Army Reserves in July 1982, the Veteran denied hearing loss and ear problems and displayed normal hearing acuity upon examination. He did, however, report other concerns, including severe tooth/gum trouble and wearing a brace or back support.

Turning to post-service evidence, the first mention of hearing loss occurred in October 1993 while the Veteran was employed as a machinist with Martin Sprocket & Gear Inc.  A letter from the employer to the Veteran relayed the results of an October 1993 hearing test, indicating that there was no significant change in his hearing since the previous hearing check, although he did not hear high-pitch sounds as well as he once did.  The letter ended with a suggestion to wear earmuffs instead of earplugs and directions to contact the Personnel Department if any changes in hearing occurred before the next regular hearing check. 

During a May 2009 exam in conjunction with a SSA disability claim, the Veteran reported noticing the onset of a bilateral hearing deficit in approximately 1992 with progressive worsening.  He informed the examiner that the hearing loss was detected at his last place of employment.  He stated that he began reading lips approximately 3 years prior to the 2009 exam and noted that he often had difficulty conversing if he was not able to read a person's lips.  The examiner determined that the Veteran's ability to communicate was significantly limited in a noisy setting.  

The Veteran later testified at a hearing before the SSA in May 2010 that he was in the field artillery in the 1970s and began to notice a problem with his hearing in 1993.  He reported undergoing a hearing test at that time and learning that he could not hear a high pitch. The Veteran reported that his left ear was completely out and that a hearing doctor told him that had a 40 percent loss of hearing on the left side.  In June 2010, the SSA determined that the Veteran's hearing loss, combined with back and knee pain, constituted a disability for the purposes of receiving benefits. 

In an October 2010 VA examination, the Veteran reported military exposure to artillery fire while in service.  He also reported some noise exposure while working after separation from service.  The Veteran was diagnosed with bilateral sensorineural hearing loss and recurrent tinnitus.  The VA examiner opined that the hearing loss was less likely as not a result of noise exposure during military service.

On his VA Form 9 submitted in May 2011, the Veteran described first noticing hearing loss in 1985.  He stated that he had difficulty understanding speech and noises when in a room full of people.  He also described pressure in his left ear.  Later in the year, he requested an audiology evaluation.  In early 2012, he was seen for a hearing aid evaluation and eventually fitted with hearing aids.

During the second VA examination in September 2014, the Veteran reported that his hearing loss first occurred during active military duty and was the result of acoustic trauma suffered while serving.  However, the VA examiner found that evidence from the Veteran's service medical records rebutted these contentions.  Based on the objective evidence, namely the audiograms, the examiner stated there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  The examiner noted a 2006 report from The Institute of Medicine (IOM) which stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  After a review of the claims file, a personal interview with the Veteran, and audiometric testing, it was the opinion of the examiner that the hearing loss was less likely as not a result of noise exposure during military service.

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. 465, 469.  However, he is not competent to opine on the complex medical question of etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, supra.  Given the complexity of the medical issues at hand, the September 2014 VA examiner's opinion is given significant weight in regard to the nexus between the symptoms described the Veteran and the in-service noise exposure.  The examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Furthermore, in weighing the credibility of the Veteran's statements, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  During a May 2009 exam in conjunction with his SSA claim, the Veteran reported noticing the onset of a bilateral hearing deficit in approximately 1992 with progressive worsening.  This is consistent with the 1993 letter from the Veteran's employer regarding his hearing.  The Veteran also testified to the SSA in May 2010, stating that he began to notice a problem with his hearing in 1993.  Then, on his September 2010 Statement in Support of Claim, the Veteran wrote that he noticed loss of hearing in 1985.  He said the phone would ring and his son would ask why he didn't answer.  The 1985 date was again referenced on his VA Form 9 in May 2011.  Most recently, during the VA examination in September 2014, he reported that his hearing loss first occurred during active military duty.  

The Veteran's current statements regarding his hearing loss in conjunction with his efforts to obtain benefits are inconsistent with his prior statements and the other evidence of record.  Therefore, the Board finds that these statements linking his hearing loss to his military service are not credible and, thus, not probative.  Caluza, id; see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board also notes that the Veteran's hearing loss cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss in service and the Veteran's separation examination and report of medical history are silent to any relevant issues.  Additionally, the record does not contain a diagnosis of hearing loss within a year of separation or evidence weighing in favor of continuity of symptomatology.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis. 

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's hearing loss is related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. 
§ 3.102 (2015); Gilbert, supra.

C.  Tinnitus

The Veteran seeks service connection for tinnitus.  He has reported exposure to loud noise and acoustic trauma while serving with the artillery corps as a cannon crewman.  During the September 2014 VA examination, the Veteran stated that his tinnitus first occurred in service and is the result of acoustic trauma suffered during active military service.  As noted above, the Board finds that the noise exposure described by the Veteran is consistent with his duties as a cannon crewmember, thus in-service acoustic trauma is established.  38 U.S.C.A. § 1154 (West 2014). 

The Veteran's service treatment records are absent any complaints or diagnoses of problems with the Veteran's ears or hearing, and no ear problems were noted on examination during service or at separation in October 1978.

The Veteran was provided an audiological examination in conjunction with his claim of hearing loss in August 2010.  The examination report included a diagnosis of recurrent tinnitus, bilaterally.  The Veteran described experiencing tinnitus "as long as I can remember."  The examiner did not detail the frequency or recent symptoms, as a tinnitus claim was not pending at that time.  However, the examiner opined that neither the hearing loss nor the tinnitus was related to noise exposure during military service.

An addendum opinion was offered by the same VA examiner in September 2014.  He noted that tinnitus was not mentioned in STRs.  He further noted that without evidence of an objectively verifiable noise injury, any association between tinnitus and noise exposure was speculative.  Therefore, he concluded that there was no basis to associate the tinnitus with the Veteran's noise exposure in service. 

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana, supra.  In this regard, given the inherently subjective nature of tinnitus, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374  (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  

The VA examiner who found that the Veteran's tinnitus is not related to service did not indicate that the Veteran's description of his symptoms was inconsistent with the disorder tinnitus.  The Veteran has stated that the tinnitus had its onset in service.  After carefully reviewing and weighing the competent evidence of record, the Board is satisfied that while the medical evidence by itself weighs against the claim, the Veteran's lay statements place the pertinent record in relative equipoise. 

Given the Veteran's testimony, his service, and conceded acoustic trauma due to his duties as a cannon crewman, the Board finds the Veteran's statements regarding the ringing in his ears to be competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


